Crouch, J.:
This is an action in equity to remove a cloud upon title to real estate.
The real estate in question is a parcel of land in the city of Utica upon which certain taxes and assessments were levied by the defendant city and which upon default in payment thereof was sold at public auction and struck oft to the city of Utica. The city of Utica thus became the holder of a series of tax certificates for taxes levied during the years 1899 to 1904, inclusive, aggregating, with penalties, $1,364.
The said premises were thereafter sold for unpaid taxes assessed by the county of Oneida for the years 1904, 1901 and 1908, and were struck off and subsequently conveyed by county treasurer’s deeds to one J ay A. Pease, the purchaser, all of which deeds were duly recorded in the office of the clerk of Oneida county. The said Pease subsequently conveyed said premises to the plaintiff. The plaintiff also acquired deeds from the county treasurer of Oneida county under sales for unpaid taxes' of 1909 and 1910, both of which deeds were duly recorded.
The plaintiff contends that the interest of the city of Utica in said property under the city tax certificates above set forth was cut off by the county tax sales and the proceedings had thereafter culminating in the several tax deeds under which he claims, and he asks judgment that a decree be entered directing defendant to surrender said certificates for cancellation and that they be declared no longer a lien against said property.
I am aware that it is the settled policy of the law to insure the collection of all taxes and that the courts, wherever it is possible upon any theory to do so, will construe the statutes to accomplish that result. Upon the facts in this case, however, I am unable to find any construction which will give effect to *3the plain language of the statute and at the same time preserve the rights of the city of Utica under its several tax certificates. This unfortunate situation is not the result of any defect or inequality in the system of city and county taxation applicable to Utica; but rather to the lack of vigilance upon the part of the city in seasonably perfecting its title as required by the terms of its charter and in paying the county taxes within the time required by law.
The deeds under which plaintiff claims were given pursuant to chapter 559 of the Laws of 1902, which provides for the publication of notice of sale, the filing of proof of due publication, the time and manner' of redemption, the publication of notice of redemption and the filing of proof thereof, than which “no other, further or different notice of the expiration of the time to redeem shall be required to be published, served upon or given to any person whatever.”
Section 9 then provides as follows: “ If such real estate sold for taxes or any portion thereof be not redeemed as herein provided, the county treasurer shall execute to the purchaser, his heirs or assigns, a conveyance of the real estate so sold and unredeemed, which shall vest in the grantee an absolute estate in fee, free from all liens, claims and encumbrances of every name and nature whatsoever, subject only to such claims as the State of New York and county of Oneida may have thereon for taxes or other liens.”
Section 10 also provides for the execution of a conveyance by the treasurer and further provides that “ every such conveyance shall vest in the grantee an absolute estate in fee simple, subject to all claims which the State may have thereon for taxes or other liens or incumbrances, ” etc.
The defendant claims that the phrases, “the State of New York” and “the State,” used in the sections above quoted, refer to the State in its capacity of sovereign, as equivalent to “the People of the State of New York;” and maintains that the rule of law is well settled in this State that tax sales made by the sovereign, whether in its capacity as a State, county or municipality, do not in any wise interfere with the other liens of the sovereign in either of those capacities. (Wells v. Johnston, 55 App. Div. 484; affd., 171 N. Y. 324; People ex rel. *4Atkins v. City of Buffalo, 63 App. Div. 563; City of Rochester v. Kapell, 86 id. 224; affd., 177 N. Y. 533; Bell v. City of New York, 66 App. Div. 578; Tifft v. City of Buffalo, 9 N. Y. Supp. 920; Raquette Falls Land Co. v. Int. Paper Co., 41 Misc. Rep. 357; affd., 94 App. Div. 609; 181 N. Y. 540; Raquette Falls Land Co. v. Hoyt, 109 App. Div. 119; affd., 187 N. Y. 550.)
Without discussing these authorities in detail, it may he said that they do not, in my opinion, establish the broad doctrine for which defendant contends. They were decided under the particular language of other statutes and under other and different facts. If there is any general rule to be drawn from them it is in substance that all tax liens will be preserved unless there appears on the face of the statute a clear intent to the contrary. That, I think, is the case here.
While the phrase “ the People of the State of Eew York ” is the usual and accepted one to designate the sovereign, and the phrase “the State of Eew York” usually refers to the political subdivision or entity, I apprehend they might under certain circumstances be used interchangeably, but when the saving clause of the statute, as here, exempts “such claims as the State of Eew York and county of Oneida may have thereon for taxes,” there can be no doubt that reference is specifically made to State taxes and county taxes as those terms are ordinarily used and understood. If that be so, there can be as little doubt that the omission to include the city of Utica in the saving clause was intentional and significant. This is not, therefore, a case in which the doctrine of sovereignty applies (conceding that the cases have established such a doctrine), because the sovereign itself, as embodied in the Legislature, has waived its rights so far as the city of Utica is concerned. And this it has the power to do. (Wells v. Johnston, 55 App. Div. 488.)
This construction of the Oneida County Tax Law in no wise affects the coherency of the system of city and county taxation in Utica.
Under the charter of that city (Laws of 1862, chap. 18, §§ 54, 55, 56 and 57), as amended by chapter 577 of the Laws of 1901,* it is the duty of the city treasurer on city tax *5sales, where there are no other bids, to bid in all parcels, taking a tax certificate therefor and thereafter “ to seasonably procure from the county clerk the necessary searches to enable the city to perfect its title,” and, if not redeemed, to take a conveyance thereof, “which conveyance shall vest in the grantee an absolute estate in fee simple, subject to all claims which the city, county or State may have thereon for taxes or other liens or incumbrances.”
Property so acquired and held by the city is subject to county taxation. (Clark v. Sprague, No. 2, 113 App. Div. 645.)
Hence, if the city had perfected its title to the premises in question as contemplated by law, it would, nevertheless, have been compelled to pay the county taxes, default in the payment of which resulted in the deeds under which plaintiff claims. If the city had not done so, its right in the property would have been cut off by the resulting county tax sales. I think that the city would not have been without power under those circumstances to protect its interest in the property and to raise money by taxation for that purpose. (See section 35 of the charter of the city of Utica, giving the common council “ the care, management and control of the property of the city and its finances ;” also section 47, subdivision 1,* providing for a contingent fund; also section 48,* providing that the common council shall impose upon persons and property the “ amount of ' any other tax, or tax for extraordinary purposes, which may be required or authorized by law.”)
If, then, the city, upon peril of being cut off, would have been obliged to pay the county taxes even if it had done as directed by the law and perfected its title, is it to be said that it was in better case because it neglected to comply with the law and relied upon its inchoate title under its tax certificate ? I think not.
Whether, having neglected to perfect its title under its own sales, the city had the right or power to redeem from subsequent county tax sales and thereby preserve its vested rights to receive tax deeds is not absolutely clear. I am inclined to think it did have such right and power under the sections of *6the charter above referred to, and after 1908 under the provisions of article 1, section 3, subdivision 5, of the Uniform Charter of Second Class Cities.*
In short, the scheme of city and county taxation in Utica seems to have contemplated the payment of county taxes by the city in all cases where individuals interested in the property defaulted in payment, leaving the city to recoup itself out of the property. That such was the legislative intent is further evidenced by chapter 287 of the Laws of 1913,† by which it was provided, in substance, that hereafter the city shall pay the county its portion of the county taxes and afterward collect the same along with its own taxes.
It seems to me, therefore, that it was the duty of the city and within its power to preserve its interests in the property in question by the payment of the county taxes within the statutory period, and having failed to do that its rights were extinguished.
The other issues raised by the answer of defendant are decided without discussion against the defendant.
The decree sought is granted, with costs, and findings may be prepared accordingly.

 See Laws of 1909; ehap. Ill, amdg. charter, § 56.—[Rbp.


See Laws of 1906, chap. 27, and Laws of 1883, chap. 168.—[Rep,


 See Uniform Charter of Cities of the Second Class (Laws of 1906, chap. 473), § 3, subd. 5; Id. § 231; Second Class Cities Law (Consol. Laws, chap. 53; Laws of 1909, chap. 55), § 3, subd. 5.—[Rep.


 Amending Laws of 1865, chap. 659, § 4, as amd.— [Rep.